DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.

Response to Amendment
Claims 1, 7-9, 16, and 18 have been amended.  Claims 2-5, 10-13, and 20-22 have been canceled.  Claims 1, 6-9, 14-19 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.


Applicant argues 35 USC §112(b) Rejection, starting pg. 8 of Remarks:

I. Claims 1, 4-9, and 12-19 Are Definite Under 35 U.S.C. 112(b) 

Claims 1, 4-9, and 12-19 stand rejected under 35 U.S.C. § 112(b) Second Paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. Applicant respectfully disagrees. Nevertheless, without Page 8 of 19Appl. No. 17/046,628PATENTAmdt.conceding the propriety of the Office's rejections, Applicant amends the claims as indicated herein and submits that these amendments obviate the 112(b) rejections. During the aforementioned Examiner Interview, Examiner Bartley agreed that these amendments would obviate the pending 112(b) rejections. As such, Applicant respectfully requests withdrawal of the 112(b) rejections for claims 1, 4-9, and 12-19. 

The rejections are withdrawn based on the claim amendments.

Applicant argues 35 USC §101 Rejection, starting pg. 9 of Remarks:

II. Claims 1, 4-9, and 12-19 Define Patentable Subject Matter Under 35 U.S.C. § 101 

Claims 1, 4-9, and 12-19 stand rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. Applicant respectfully disagrees. The Office's 2019 Revised Guidance on Patent Subject Matter Eligibility (2019 PEG) dated January 4, 2019 provides a framework for the patent eligibility analysis including Steps 1, 2A-Prong 1, 2A-Prong 2, and 2B. Independent claim 1 is argued as a representative claim. The arguments thereto also apply to independent claims 9 and 18 and any claims dependent thereon. 

A. Step 1- All the Claims are Directed to a Process, Machine, Manufacture, or Composition of Matter 

The first step, Step 1, asks if the claim(s) are directed to a process, machine, manufacture, or composition of matter. Here, the claims are directed to methods (i.e., process) and machines. 

B. Step 2A - Prong 1, The Claims are not Directed to a Judicial Exception (i.e., An Abstract Idea) 

Next, Step 2A - Prong 1, asks if the claims are directed to a judicial exception such as an abstract idea. As explained in the 2019 PEG, in order to satisfy Step 2A, Prong 1, the Examiner must identify specific limitation(s) in the claims that the Examiner believes falls under an abstract idea, and then determine if the limitations fall within the subject matter groupings of the abstract ideas enumerated in Section I of the 2019 PEG (i.e., "mathematical concept," "mental process," or "method of organizing human activity"). The Examiner suggests that the claims fall under "methods of organizing human activity," because they "are directed to an abstract idea of authorization (fundamental economic practice) and transactions (commercial interaction)."  Office Action, page 12. The Examiner then continues by indicating that "[t]he judicial exception is not integrated into a practical application... [because] [t]he computer hardware is recited at a high-level of generality... such that it amounts no more than mere instructions to apply the exception using a generic computer component." Id, pages 12 and 13. 

Applicant submits that the claims are not directed to certain methods of organizing human activity. Instead, the claims recite at least a method that involves "receiving transaction details for the electronic transaction, an identifier for a participant in a data field for a primary account number in an authorization request for the electronic transaction, and a verification code generated using time data provided by the participant and seed data, the identifier comprising a telephone number for a smartphone for the participant," "verifying the verification code by communicating with a validation server that compares the verification code to a generated verification code that is generated using the time data and stored seed data associated with the participant, the verification code transmitted to the validation server by the server prior to verifying the verification code," "sending, by the server, via the validation server, and to the participant via a push notification presented via a validation application on the smartphone and using the identifier, the transaction details to the smartphone of the participant in the electronic transaction based on verifying the verification code," "receiving authorisation data from the participant that is captured via the validation application and an associated biometric sensor, the authorisation data including authentication data authenticating an identity of the participant, the authentication data compared to stored authentication data previously provided by the participant to confirm the identity of the participant, the authentication data including one or more of facial recognition biometric data and iris scan biometric data," "determining the primary account number identifying an account associated with the participant based on the identifier in response to confirming the identity of the participant," and "proceeding with the electronic transaction using the account code." These limitations are not similar to any of the enumerated examples of certain methods of organizing human activity. Such steps are not indicative of "methods of organizing human activity," but are specific steps associated with a server receiving data, transmitting the data to another server for comparing it against a generated verification code, receiving authorisation data, and determining an account code. They include features for specific real world actions by devices such as displaying a push notification via a validation application and obtaining biometric data via a biometric sensor associated with the validation application. Thus, no abstract idea is present in the claims and the claims are patent eligible under Step 2A - Prong 1. 

The requirement is to determine if the claims recite any abstract elements.  The Examiner maintains they do.  For example, determining a primary account number to confirm the identity of a participant is mitigating risk.

C. Step 2A - Prong 2, The Alleged Abstract Idea is Clearly Integrated into a Practical 

If the claims are not patent eligible under Step 2A-Prong 1, then the claims are clearly patent eligible under Step 2A-Prong 2, which asks if the judicial exception is integrated into a "practical application." 

The alleged abstract idea of the claims is clearly integrated into a "practical application," since the claims provide for practical benefits. For example, amended independent claim 1 recites: "receiving transaction details for the electronic transaction, an identifier for a participant in a data field for a primary account number in an authorization request for the electronic transaction, and a verification code generated using time data provided by the participant and seed data, the identifier comprising a telephone number for a smartphone for the participant," "verifying the verification code by communicating with a validation server that compares the verification code to a generated verification code that is generated using the time data and stored seed data associated with the participant, the verification code transmitted to the validation server by the server prior to verifying the verification code," "sending, by the server, via the validation server, and to the participant via a push notification presented via a validation application on the smartphone and using the identifier, the transaction details to the smartphone of the participant in the electronic transaction based on verifying the verification code," "receiving authorisation data from the participant that is captured via the validation application and an associated biometric sensor, the authorisation data including authentication data authenticating an identity of the participant, the authentication data compared to stored authentication data previously provided by the participant to confirm the identity of the participant, the authentication data including one or more of facial recognition biometric data and iris scan biometric data," "determining the primary account number identifying an account associated with the participant based on the identifier in response to confirming the identity of the participant," and "proceeding with the electronic transaction using the account code." The practical benefits of embodiments of the invention include receiving and processing authentication information for identifying an identity of a participant without requiring a financial instrument to be present. Moreover, the PAN of the participant does not need to be supplied to a merchant server to conduct the transaction. By utilizing a telephone number as an identifier, a participant does not need to remember additional identifiers specific to the electronic payment transaction. The transaction system may utilize the same phone number to provide transaction details and only processing the transaction if the authorisation data is received from the participant. 

In general, using computing devices for verification would be abstract.  

The “verification code that is generated using the time data and stored seed data” is at a high level of generality (e.g. how are the time data and seed used to generate the verification code).  

The biometric sensor for facial recognition and iris scan is using existing technology (part of a smartphone?) for verification purposes.  There is no improving technology by using existing technology for verification purposes.

The claims therefore clearly provide for an "application" that is "practical" as the claims specifically features for obtaining data that is then compared to previously stored interaction data by a validation server. These features include specific steps for providing authentication and transaction processing that are not so broad so as to swallow all other potential solutions for verifying an identity of a participant. As such, pursuant to the 2019 Guidelines, the alleged abstract idea is clearly "integrated into a practical application" and the claims should also be patent eligible under Step 2A - Prong 2. 

An application is just software on a computing device, and a specially programmed generic computer may not be enough to make abstract claims statutory.  See MPEP 2106.05(b) I, and Alappat now superseded.

D. Step 2B - Even if the Claims are Directed to a Judicial Exception, the Claims Recite "Significantly More" 

Step 2B asks the Examiner to determine if any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the judicial exception. The following bullet points identify characteristics that can qualify as "significantly more." The claims clearly meet those characteristics. 


    PNG
    media_image1.png
    253
    480
    media_image1.png
    Greyscale




As a first example, the claim elements clearly "apply[] the judicial exception with, or by use of, a particular machine," as the claims recite computer components. 

See MPEP 2106.05(b) I and where computer is not a particular machine.

As a second example, the claims "improve[] the functioning of the computer itself' as the invention provides for a more efficient transaction method compared to conventional methods. 

Respectfully, improving transactions is abstract.

As a third example, the claim elements clearly "add[] a specific limitation other than what is well-understood, routine and conventional in the field" or "add[] unconventional steps that confine the claim to a particular useful application." As explained in Berkheimer v. HP Inc. (Appeal No. 2017-1437) (Fed. Cir. 2018): 
Page 12 of 19 
The second step of the Alice test is satisfied when the claim limitations "involve more than performance of 'well understood, routine, [and] conventional activities previously known to the industry."' Content Extraction, 776 F.3d at 1347-48 (quoting Alice, 134 S. Ct. at 2359). The question of whether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact. Any fact, such as this one, that is pertinent to the invalidity conclusion must be proven by clear and convincing evidence. See Microsoft Corp. v. i4i Ltd. P'ship, 564 U.S. 91, 95 (2011). 

Here, the claims involve more than performance of "well understood, routine, [and] conventional activities previously known to the industry." For example, at least the following limitations in amended independent claim 1 are not conventional: "receiving transaction details for the electronic transaction, an identifier for a participant in a data field for a primary account number in an authorization request for the electronic transaction, and a verification code generated using time data provided by the participant and seed data, the identifier comprising a telephone number for a smartphone for the participant," "verifying the verification code by communicating with a validation server that compares the verification code to a generated verification code that is generated using the time data and stored seed data associated with the participant, the verification code transmitted to the validation server by the server prior to verifying the verification code," "sending, by the server, via the validation server, and to the participant via a push notification presented via a validation application on the smartphone and using the identifier, the transaction details to the smartphone of the participant in the electronic transaction based on verifying the verification code," "receiving authorisation data from the participant that is captured via the validation application and an associated biometric sensor, the authorisation data including authentication data authenticating an identity of the participant, the authentication data compared to stored authentication data previously provided by the participant to confirm the identity of the participant, the authentication data including one or more of facial recognition biometric data and iris scan biometric data," "determining the primary account number identifying an account associated with the participant based on the identifier in response to confirming the identity of the participant," and "proceeding with the electronic transaction using the account code." The Examiner has provided no evidence showing that these limitations in amended independent claim 1 are conventional. At least these limitations form an "inventive concept," and hence constitutes "significantly more" under Step 2B. 

Using computers would not add an additional element.  Also a combination of abstract elements is still abstract.  Generating a verification code using time data and seed data is at a high level of generality and used for random number generation.  It’s also known to use such methods.

From Pub. No. US 2002/0081411 to Hamilton et al…
“A random number generator is required for the next step. Any suitable random number generator known to those skilled in the art may be utilized, including those requiring a "seed number" or utilizing an objectively determined starting value such as chronological time. Many random number generators operate to provide a number between zero and one (0-1), and the discussion hereafter assumes the use of such a generator. A generator with differing output may also be utilized if the result is converted to some number between zero and one or if appropriate conversion factors are utilized.” [0080]

From Pub. No. US 2002/0082755 to Tanka…
“Although the second embodiment utilizes the conventional enciphering method, the open key enciphering method, or the like as the information concealing method used in the information concealable device 31 and information decoding device 32, the information concealing method may utilize any one of passwords, fingerprint collating, voiceprint collating, eyeball blood vessel pattern collating, encipherment by means of a special operation, random numbers, coding decided beforehand between a person on a transmitting side and a person on a receiving side, and passwords, operation and random numbers which change as time passes, or a combination of two or more of them.” [0072]

Based on the above, the rejection is respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §103 Rejection, starting pg. 14 of Remarks:

Based on further search and consideration, the prior art rejection is withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1, 4-9, and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 4-9, and 12-19 are directed to a method or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system claim 9.  
Claim 1 recites the limitations of:
A method of authorising an electronic transaction, the method using a server:
receiving transaction details for the electronic transaction, an identifier for a participant in a data field for primary account number in an authorization request for the electronic transaction, and a verification code generated using time data provided by the participant and seed data, the identifier comprising a telephone number for a smartphone for the participant;
verifying the verification code by communicating with a validation server that compares the verification code to a generated verification code that is generated using the time data and stored seed data associated with the participant, the verification code transmitted to the validation server by the server prior to verifying the verification code;
sending, by the server, via the validation server, and to the participant via a push notification presented via a validation application on the smartphone and using the identifier, the transaction details to the smartphone of the participant in the electronic transaction based on verifying the verification code;
receiving authorisation data from the participant that is captured via the validation application and an associated biometric sensor, the authorisation data including authentication data authenticating an identity of the participant, the authentication data compared to stored authentication data previously provided by the participant to confirm the identity of the participant, the authentication data including one or more facial recognition biometric data and iris scan biometric data;
determining the primary account number identifying an account associated with the participant based on the identifier in response to confirming the identity of the participant; and
proceeding with the electronic transaction using the account code.

Claim 18 recites the limitations of:
A system for authorising an electronic transaction, the system comprising
an apparatus for authorising an electronic transaction and a validation application for execution by a mobile communications device of a participant in the electronic transaction,
wherein the apparatus comprising at least one processor and memory storing instructions that, when executed by the processor, cause the apparatus to:
following receipt of transaction details for the electronic transaction, an identifier for the participant in a data field for a primary account number in an authorization request for the electronic transaction, and a verification code generated using time data provided by the participant and seed data, the identifier comprising a telephone number for the mobile communication device of the participant, verifying the verification code by communicating with a validation server that compares the verification code to a generated verification code using the time data and stored seed data associated with the participant, the verification code transmitted to the validation server via a server;
	following verifying the verification code, sending the participant via a push notification, presented via the validation application and using the identifier the transaction details to the mobile communication device;
following receipt of authorisation data from the participant that is captured via the validation application and associated biometric sensor, the authorisation data comprising authentication data authenticating an identity of the participant, verifying the authentication data for the participant, the authentication data compared to stored authentication data previously provided by the participant to confirm the identity of the participant, the authentication data including one or more facial recognition biometric data and iris scan biometric data;
following verification of the authentication data for the participant, determining the primary account number identifying an account associated with the participant based on the identifier in response to confirming the identity of the participant, and proceeding with the electronic transaction using the account code; and
wherein the validation application comprises instructions for the mobile communications device to:
following receipt of the transaction details from said apparatus, display at least some of the transaction details;
determine the authentication data for the participant of the mobile communications device; and
send the determined authentication data to said apparatus.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. mitigating risk by authorization) and commercial interaction (e.g. sending transaction details to a participant).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 9 and 18 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: validation server, smartphone, biometric sensor (Claim 1); processor, memory, validation server, smartphone, biometric sensor (Claim 9); mobile communications device, processor, memory, validation server, biometric sensor (Claim 18).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The processor and memory appear to be generic processors and memory (e.g. pg. 14, lines 7-19).  The validation server also appears to be a generic computer (pg. 5, lines 1-3).  The electronic transaction as claimed is still abstract as a transaction.  The verification code itself is the basis to send transaction details, which makes it just further limiting the abstract idea of commercial interactions.  Even if verification code were not abstract, the verification code generated using time data and seed data is claimed at a high level of generality, and is the code is just somehow “using” time data and seed data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 18 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See also Pub. No. US 2002/0081411 to Hamilton et al. and Pub. No. US  2002/0082755 to Tanka regarding known use of seed and time.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving (and receipt), sending (transmitting), and storing are also steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 9, and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 4-8, 12-17, and 19 further define the abstract idea that is present in their respective independent claims 1, 9, and 18 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes, and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 4-8, 12-17, and 19 are directed to an abstract idea.  Thus, the claims 1, 4-9, and 12-19 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Search
A prior art search was conducted but does not result in a prior art rejection at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least using a verification code for transaction:
WO-2017127875-A1; US-20170193500-A1

The following teaches random number (seed) and time for codes:

US-20020082755-A1; US-20020081411-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693